December 17, 2010

Mr. Shannon H. Ratliff
Ratliff Law Firm, P.L.L.C.
600 Congress Ave., Suite 3100
Austin, Tx 78701-2984
Ms. Deborah G. Hankinson
Hankinson Levinger LLP
750 North St. Paul Street, Suite 1800
Dallas, TX 75201

RE:   Case Number:  05-0729
      Court of Appeals Number:  13-99-00757-CV
      Trial Court Number:  96-7-8148

Style:      EXXON CORPORATION AND EXXON TEXAS, INC.
      v.
      EMERALD OIL & GAS COMPANY, L.C.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced cause.  The Court's opinion of March 27, 2009  is  withdrawn  and
the opinion of this date is substituted.  The  judgment,  issued  March  27,
2009, remains  in  place.   You  may  obtain  a  copy  of  the  opinion  at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Guzman and Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Ruby Garcia    |
|   |Ms. Cathy Wilborn  |
|   |Mr. Zachary S.     |
|   |Brady              |
|   |Ms. Susan Combs    |
|   |Mr. Jerry Patterson|
|   |                   |
|   |Mr. William F.     |
|   |Warnick            |
|   |Mr. Keith Strama   |